Citation Nr: 0939159	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-40 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for double vision.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to April 
1988.  He also had periods of active duty for training, 
including from May 1977 to August 197 and from August 1984 to 
September 1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Board asked the Veteran to clarify his 
request for a hearing before the Board.  As the Veteran did 
not respond, the request for hearing is deemed withdrawn.  38 
C.F.R. § 20.704.

In January 2008, the claim was remanded for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  In a rating decision in September 1991, the RO denied 
service connection for double vision.

2.  The additional evidence presented since the rating 
decision of September 1991, denying the claim of service 
connection for double vision, is either cumulative of 
evidence previously considered, or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim, and the evidence does 
not raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The rating decision by the RO in September 1991, denying 
the claim of service connection for double vision, became 
final.  38 U.S.C.A. § 7105(c) (West 2002 &. Supp. 2009); 38 
C.F.R. § 3.104 (2008).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for double vision.  38 
U.S.C.A. §§ 5108, 7105 (West 2002& Supp. 2009); 38 C.F.R. § 
3.156 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by a letter, 
dated in February 2008.  On the claim to reopen, the Veteran 
was notified that his claim for double vision was previously 
denied in a rating decision in September 1991, and new and 
material was needed to reopen the claim of service 
connection, that is, evidence not previously considered, 
which was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claim was 
previously denied, that is, the lack of evidence establishing 
a link between the Veteran's post-service complaints of 
double vision and an injury in active service.    

The VCAA notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and for the 
degree of disability assignable. 



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice);  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content- 
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in July 2009.  Mayfield v. Nicholson, 499 F. 3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the service 
treatment records and post-service medical records as 
identified by the Veteran.  As for affording the Veteran a VA 
medical examination or obtaining a medical opinion, until a 
claim is reopened, VA is not required to provide a medical 
examination or to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

As the Veteran has not identified any additional evidence 
pertinent to claim, not already of record, and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a rating decision in September 1991, the RO denied the 
claim of service connection for double vision on the basis 
that the claimed disability was not incurred in or aggravated 
by military service.  

After the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not the 
appeal the adverse determination and by operation of law the 
rating decision by the RO became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §3.104.

The evidence considered at the time of the rating decision in 
September 1991 consisted of the following:  

The service treatment records show that in January 1985 the 
Veteran was fitted with glasses for refractive error.  An 
optometry note in September 1986 recorded the Veteran's 
complaints of discomfort resulting from the glasses.  On 
evaluation, the impression was myopia.  The service treatment 
records contain no complaint, finding, history, treatment, or 
diagnosis of double vision.

After service on VA examination in June 1991, the Veteran 
complained of double vision with glasses and problems in both 
eyes with visual acuity, since an injury to his back incurred 
at work in December 1990.  The diagnosis was double vision. 

Current Application

Although the prior rating decision of September 1991 by the 
RO became final, it may nevertheless be reopened if new and 
material evidence is presented.  
38 U.S.C.A. §§ 7105(c) and 5108. 

As the application to reopen the claim of service connection 
was received in January 2004, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The basis for the decision in September 1991, denying the 
claim of service connection for double vision, was that the 
claimed disability was not incurred in or aggravated by 
military service.

Additional Evidence 

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, evidence that 
etiologically links the Veteran' double vision to service. 

On the claim to reopen, the additional evidence includes the 
following:



Private medical records associated with the Veteran's claim 
for Workers' Compensation show that in March 1991 the Veteran 
complained of blurred vision associated with headaches, ever 
since he suffered a work-related injury in December 1990.  On 
examination, the physician noted subjective complaints of 
double vision.  The private medical records associated with 
the Workers' Compensation claim are cumulative evidence, that 
is, evidence that supports facts previously established and 
considered.  Cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156(a). 

VA records in October 1992 show that the Veteran complained 
of double vision since December 1990.  In January 1993, the 
Veteran reported a 2 year history of difficulty focusing his 
vision.  On VA optometry consultation in September 2003, the 
assessment was refractive error.  The VA records are 
cumulative evidence, namely, post-service complaints of 
vision problems since December 1990, along with a clinical 
finding of refractive error.  Cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156. 

In a statement in September 2004, the Veteran complained of 
increased loss of vision.  In February 2005, the Social 
Security Administration denied the Veteran's application for 
disability benefits due to back problems, and noted that the 
Veteran had satisfactory vision to do ordinary activities 
although he was somewhat limited in his ability to do close 
detailed work.  The evidence is not new and material because 
it does not relate to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a nexus between 
the Veteran's complaints of double vision and an injury, 
disease, or event in service, the absence of which was the 
basis for the previous denial of the claim in the rating 
decision in September 1991.  38 C F.R. § 3.156.






For the above reasons, the additional evidence is not new and 
material.  And as the claim is not reopened, the benefit-of- 
the-doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for double vision is not 
reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


